      Case 1:20-cv-07547-GBD-RWL Document 13 Filed 03/04/21 Page 1 of 27




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X                  
JOHNNY RODRIGUEZ,                                              :
                                                               :   20-CV-7547 (GBD) (RWL)
                                    Petitioner,                :
                                                               :   ORDER
                  - against -                                  :
                                                               :
JAMIE LAMANNA,                                                 :
                                                               :
                                    Respondent.                :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

        Respondent has filed a letter motion to dismiss the Petition as untimely as set forth

in Dkt. 12. The Court accepts the letter as a limited answer to the Petition. Petitioner

shall file a response, if any, by April 15, 2021. Absent a response, the Court will proceed

to resolve the motion.

                                                     SO ORDERED.



                                                     _________________________________
                                                     ROBERT W. LEHRBURGER
                                                     UNITED STATES MAGISTRATE JUDGE

Dated: March 4, 2021
       New York, New York

Copies transmitted this date to all counsel of record. The Clerk’s Office is directed to mail
a copy of this Order to Petitioner pro se and note service on the docket:

        Johnny Rodriguez
        DIN No. 13A4026
        Downstate Correctional Facility
        P.O. Box F
        Red Schoolhouse Rd.
        Fishkill, NY 12524
         Case 1:20-cv-07547-GBD-RWL Document 12
                                             13 Filed 03/03/21
                                                      03/04/21 Page 1
                                                                    2 of 26
                                                                         27




                                                  STATE OF NEW YORK
                                           OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                        CRIMINAL APPEALS & FEDERAL HABEAS BUREAU
ATTORNEY GENERAL




                                                                        March 3, 2021

   By ECF
   Hon. Robert W. Lehrburger
   Daniel Patrick Moynihan
   United States Courthouse
   500 Pearl Street
   New York, NY 10007-1312

                     Re:        Rodriguez v. LaManna, No. 20 Civ. 7547 (GBD)(RWL)

   Your Honor:

          I represent the respondent in the above-referenced pro se § 2254 habeas action.
   I write to request permission to limit the answer to the issue of whether the Petition
   (“Pet.”) is untimely. If granted, I request that the Court accept this letter as that
   limited answer. As explained below, petitioner filed the Petition more than 7
   months after expiration of the one-year limitations period. 28 U.S.C. § 2244(d).
   0RUHRYHU, the Petition fails to set forth circumstances under which the Petition
   could be timely.1 In the event the Court denies this application, respondent seeks an
   extension of two weeks from the Court’s decision to file a complete answer.

           I.         Procedural History

         On 22 separate occasions between April 2011 and March 2012, Johnny
   Rodriguez (“petitioner”) sold cocaine to an undercover New York City Police
   Department (“NYPD”) detective. For all but two of those sales, petitioner was
   personally present during the sale. Petitioner was also present when, in November


           As explained in respondent’s two requests for extension (ECF #8, 10), there
           1

   were significant delays obtaining the relevant state court records from the New
   York County District Attorney’s office. As a result, the undersigned did not receive
   documentation supporting the instant motion until after the most-recent extension
   request.

       28 LIBERTY STREET, 14TH FLOOR, NEW YORK N.Y. 10005 • PHONE (212) 416-6072 • FAX (212) 416-8010 *NOT FOR SERVICE OF PAPERS
                                                           http://ag.ny.gov
     Case 1:20-cv-07547-GBD-RWL Document 12
                                         13 Filed 03/03/21
                                                  03/04/21 Page 2
                                                                3 of 26
                                                                     27

Hon. Robert W. Lehrburger
March 3, 2021
Page 2 of 5

2011, he sold the detective a loaded semiautomatic handgun, and when, the following
month, he sold the detective a second semiautomatic handgun.

       In May 2013, following a jury trial, petitioner was found guilty of 31 offenses,
including two first-degree cocaine sales (Penal Law § 220.43(1)), four second-degree
cocaine sales (Penal Law § 220.41(1)), one third-degree firearm sale (Penal Law §
265.11(1)), and one attempted third-degree firearm sale (Penal Law §§ 110,
265.11(1)).2 The trial court sentenced petitioner as a mandatory persistent violent
felony offender to an aggregate prison term of 30 years to life, followed by 5 years’
post-release supervision (“PRS”).

       Prior to perfecting a direct appeal, petitioner filed in the trial court a pro se
post-conviction motion, see N.Y. C.P.L. § 440.10, alleging ineffective assistance of trial
counsel. The trial court denied the motion without a hearing in September 2016.
Petitioner thereafter sought leave to appeal that denial to the Appellate Division,
First Department. The First Department granted leave and consolidated that appeal
with petitioner’s pending direct appeal. After petitioner perfected both appeals, the
Appellate Division unanimously affirmed both the conviction and the denial of
petitioner’s C.P.L. § 440.10 motion. People v. Rodriguez, 163 A.D.3d 437 (1st Dep’t
2018). Petitioner sought leave to appeal to the New York Court of Appeals, but that
Court denied the application by order dated October 18, 2018. People v. Rodriguez, 32
N.Y.3d 1067 (2018).

      By papers dated January 22, 2020, which petitioner mailed to the New York
County Supreme Court on January 23, 2020, petitioner moved pursuant to C.P.L. §
440.20 to vacate his 30-year sentences for first-degree criminal sale of a controlled
substance. A copy of that motion is attached hereto as Exhibit 1. The court denied
that motion on April 20, 2020. A copy of the court’s decision is attached hereto as




      2  The other convictions were on 15 counts of third-degree criminal sale of a
controlled substance (Penal Law § 220.39(1)), 2 counts of second-degree criminally
using drug paraphernalia (Penal Law § 220.50(2)), and one count each of third-
degree criminal possession of a controlled substance (Penal Law § 220.16(1)),
fourth-degree criminal possession of a controlled substance (Penal Law § 220.09(1)),
second-degree criminal possession of a weapon (Penal Law § 265.03(3)), attempted
second-degree criminal possession of a weapon (Penal Law §§ 110, 265.03(3)),
attempted third-degree criminal possession of a weapon (Penal Law §§ 110,
265.02(1)), and resisting arrest (Penal Law § 205.30). The jury found petitioner not
guilty of a single count of third-degree weapons possession.
     Case 1:20-cv-07547-GBD-RWL Document 12
                                         13 Filed 03/03/21
                                                  03/04/21 Page 3
                                                                4 of 26
                                                                     27

Hon. Robert W. Lehrburger
March 3, 2021
Page 3 of 5

Exhibit 2. Petitioner admittedly did not seek leave from the Appellate Division to
appeal the denial of his C.P.L. § 440.20 motion. (Pet. at 7 ¶11(d)(3).)3

       Petitioner filed the instant Petition on September 6, 2020. (Pet. at 24.) The
Petition raises four claims: (1) a Sixth Amendment claim based on the trial court’s
order closing the courtroom during the undercover NYPD detective’s testimony; (2) a
claim that petitioner was entitled to an adverse inference jury instruction or other
remedy based on a loss of evidence caused by Superstorm Sandy; (3) an ineffective
assistance of trial counsel claim based on some, but not all, of the grounds raised in
state court; and (4) an excessive sentencing claim.

      II.    The Petition is Clearly Untimely

      Habeas petitions by those “in custody pursuant to a judgment of a State court”
are subject to a one-year limitations period which, as applicable here, runs from the
date on which the conviction became final “by the conclusion of direct review or the
expiration of the time for seeking such review.”4 28 U.S.C. § 2244(d)(1)(A). Generally,
this occurs when a petitioner’s time to seek direct review in the United States
Supreme Court by writ of certiorari expires. See Williams v. Artuz, 237 F.3d 147, 151
(2d Cir. 2001).

       Here, the New York Court of Appeals denied petitioner’s direct-appeal leave
application on October 18, 2018, and petitioner did not seek certiorari from the
Supreme Court. Petitioner’s state court conviction thus became final ninety days
later, on January 17, 2019, when the 90-day window for seeking certiorari expired.
28 U.S.C. § 2244(d)(1)(A); Williams v. Artuz, 237 F.3d 147 (2d Cir. 2001); Feliciano v.
Lee, 18 Civ. 9591 (GHW), 2020 U.S. Dist. LEXIS 155621, at *9 (S.D.N.Y. Aug. 26,
2020). His federal habeas petition was due one year after that, on January 17, 2020.
Because petitioner did not file until September 6, 2020, the petition is untimely by
more than 7 months, unless statutory or equitable tolling applies. Petitioner fails to
make any such showing, however.


      3Citations to docket entries refer to the page numbers generated by ECF
appearing in the upper-right corner of each page.

      4 The onset of the limitations period may be delayed where state action
creates an impediment to filing any state court application, where the Supreme
Court subsequently recognizes a new constitutional right, or where a petitioner has
discovered a new factual predicate for a claim that he or she, through due diligence,
could not have discovered sooner. See 28 U.S.C. § 2244(d)(1)(B)-(D). However,
nothing in the Petition suggests that any of these alternative onset dates apply
here.
     Case 1:20-cv-07547-GBD-RWL Document 12
                                         13 Filed 03/03/21
                                                  03/04/21 Page 4
                                                                5 of 26
                                                                     27

Hon. Robert W. Lehrburger
March 3, 2021
Page 4 of 5

        AEDPA’s one-year limitations period is tolled while “a properly filed
application for State post-conviction or other collateral review with respect to the
pertinent judgment or claim is pending.” 28 U.S.C. § 2244(d)(2). Here, petitioner
contends that his C.P.L. § 440.20 resentencing motion tolled the limitations period
from August 12, 2019 to April 24, 2020. (Pet. at 23.) But petitioner did not serve and
file that motion until January 23, 2020.5 (Exhibit 1, affidavit of service). Accordingly,
petitioner was not entitled to statutory tolling during the pendency of the
resentencing motion because it was filed six days after the limitations period expired.
A state court motion must be pending during the AEDPA limitations period in order
to toll that period. See Diaz v. Kelly, 515 F.3d 149, 152 (2d Cir. 2008); Fernandez v.
Artuz, 402 F.3d 111, 116 (2d Cir. 2005); Alvarez v. Perez, 14 Civ. 8088 (VB), 2017 U.S.
Dist. LEXIS 40772, at *12 (S.D.N.Y. Mar. 20, 2017). Accordingly, the Petition is
untimely.

        Equitable tolling of the limitations period is also available, but only if
petitioner can demonstrate, “(1) that he has been pursuing his rights diligently, and
(2) that some extraordinary circumstance stood in his way and prevented timely
filing.” Holland v. Florida, 560 U.S. 631, 649 (2010) (internal quotation marks and
citation omitted). Petitioner bears the burden of establishing that he is entitled to
equitable tolling. See Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005). Here, petitioner
has not met that burden. He alleges no basis for equitable tolling, instead relying
exclusively on statutory tolling. (Pet. at 23.)

       Nor has petitioner alleged a basis for avoiding the limitations period altogether
based on a claim of “actual innocence.” McQuiggin v. Perkins, 569 U.S. 383, 386-87
(2013); Mattera v. United States, 16 Civ. 0783 (RJS), 2020 U.S. Dist. LEXIS 27169,
at *12-13 (S.D.N.Y. Feb. 18, 2020). Such a claim requires “new evidence” of innocence
so compelling that, if heard by the jury, it is “more likely than not that no reasonable
juror would have found petitioner guilty beyond a reasonable doubt.” House v. Bell,
547 U.S. 518, 536-37 (2006); accord McQuiggin, 569 U.S. at 386-87 (“tenable actual-
innocence gateway pleas are rare”); Sabir v. United States, 12 Civ. 8937 (LAP), 2020
U.S. Dist. LEXIS 192391, at *15 n.3 (S.D.N.Y. Oct. 16, 2020). Here, petitioner has not
alleged any new evidence of innocence.

      Accordingly, for the foregoing reasons respondent respectfully requests
permission to limit its response to the issue of timeliness, and that the Petition be
dismissed as untimely. In the event the Court denies that motion, respondent seeks
a two-week extension from the Court’s decision to file a complete answer.


      5This office has conferred with the Clerk’s Office of New York County
Supreme Court and has been advised that petitioner did not file any motions in
August 2019.
      Case 1:20-cv-07547-GBD-RWL Document 12
                                          13 Filed 03/03/21
                                                   03/04/21 Page 5
                                                                 6 of 26
                                                                      27

Hon. Robert W. Lehrburger
March 3, 2021
Page 5 of 5

       I have not conferred with pro se petitioner as he is incarcerated. Pursuant to
28 U.S.C. § 1746 I declare that, on this date, I caused petitioner to be served with a
copy of this letter, including all attachments and copies of all unpublished decisions
cited herein, by causing it to be mailed by First-Class United States Mail to the
address listed below.

                                              Respectfully submitted,


                                              /s/ Matthew Keller
                                              Matthew Keller
                                              Assistant Attorney General
                                              28 Liberty Street
                                              New York, New York 10005
                                              (212) 416-6072


cc:    Mr. Johnny Rodriguez     (regular mail)
       DIN No. 13A4026
       Downstate Correctional Facility
       P.O. Box F
       Red Schoolhouse Rd.
       Fishkill, New York 12524
Case 1:20-cv-07547-GBD-RWL Document 12
                                    13 Filed 03/03/21
                                             03/04/21 Page 6
                                                           7 of 26
                                                                27




                                                       (;+,%,7
Case 1:20-cv-07547-GBD-RWL Document 12 Filed 03/03/21 Page 7 of 26
Case 1:20-cv-07547-GBD-RWL Document 13 Filed 03/04/21 Page 8 of 27
Case 1:20-cv-07547-GBD-RWL
Case 1:20-cv-07547-GBD-RWL Document
                           Document 13
                                    12 Filed
                                       Filed 03/04/21
                                             03/03/21 Page
                                                      Page 9
                                                           8 of
                                                             of 27
                                                                26
Case1:20-cv-07547-GBD-RWL
Case 1:20-cv-07547-GBD-RWL Document
                           Document13
                                    12 Filed
                                       Filed03/04/21
                                             03/03/21 Page
                                                      Page10
                                                           9 of
                                                              of26
                                                                 27
Case 1:20-cv-07547-GBD-RWL
Case 1:20-cv-07547-GBD-RWL Document
                           Document 13
                                    12 Filed
                                       Filed 03/04/21
                                             03/03/21 Page
                                                      Page 11
                                                           10 of
                                                              of 27
                                                                 26
Case 1:20-cv-07547-GBD-RWL
Case 1:20-cv-07547-GBD-RWL Document
                           Document 13
                                    12 Filed
                                       Filed 03/04/21
                                             03/03/21 Page
                                                      Page 12
                                                           11 of
                                                              of 27
                                                                 26
Case 1:20-cv-07547-GBD-RWL
Case 1:20-cv-07547-GBD-RWL Document
                           Document 13
                                    12 Filed
                                       Filed 03/04/21
                                             03/03/21 Page
                                                      Page 13
                                                           12 of
                                                              of 27
                                                                 26
Case 1:20-cv-07547-GBD-RWL Document 12
                                    13 Filed 03/03/21
                                             03/04/21 Page 13
                                                           14 of 26
                                                                 27
Case 1:20-cv-07547-GBD-RWL Document 12
                                    13 Filed 03/03/21
                                             03/04/21 Page 14
                                                           15 of 26
                                                                 27
Case 1:20-cv-07547-GBD-RWL Document 12
                                    13 Filed 03/03/21
                                             03/04/21 Page 15
                                                           16 of 26
                                                                 27
Case 1:20-cv-07547-GBD-RWL Document 12
                                    13 Filed 03/03/21
                                             03/04/21 Page 16
                                                           17 of 26
                                                                 27
Case 1:20-cv-07547-GBD-RWL Document 12
                                    13 Filed 03/03/21
                                             03/04/21 Page 17
                                                           18 of 26
                                                                 27
Case 1:20-cv-07547-GBD-RWL Document 12
                                    13 Filed 03/03/21
                                             03/04/21 Page 18
                                                           19 of 26
                                                                 27
Case 1:20-cv-07547-GBD-RWL Document 12
                                    13 Filed 03/03/21
                                             03/04/21 Page 19
                                                           20 of 26
                                                                 27
Case 1:20-cv-07547-GBD-RWL Document 12
                                    13 Filed 03/03/21
                                             03/04/21 Page 20
                                                           21 of 26
                                                                 27
Case 1:20-cv-07547-GBD-RWL Document 12
                                    13 Filed 03/03/21
                                             03/04/21 Page 21
                                                           22 of 26
                                                                 27
Case 1:20-cv-07547-GBD-RWL Document 12
                                    13 Filed 03/03/21
                                             03/04/21 Page 22
                                                           23 of 26
                                                                 27
Case 1:20-cv-07547-GBD-RWL Document 12
                                    13 Filed 03/03/21
                                             03/04/21 Page 23
                                                           24 of 26
                                                                 27




                                                       (;+,%,7
Case 1:20-cv-07547-GBD-RWL Document 12
                                    13 Filed 03/03/21
                                             03/04/21 Page 24
                                                           25 of 26
                                                                 27
Case 1:20-cv-07547-GBD-RWL Document 12 Filed 03/03/21 Page 25 of 26
Case 1:20-cv-07547-GBD-RWL Document 13 Filed 03/04/21 Page 26 of 27
Case 1:20-cv-07547-GBD-RWL Document 12 Filed 03/03/21 Page 26 of 26
Case 1:20-cv-07547-GBD-RWL Document 13 Filed 03/04/21 Page 27 of 27
